Title: To Alexander Hamilton from James McHenry, [25 July 1799]
From: McHenry, James
To: Hamilton, Alexander


My dear Sir.
[Philadelphia, July 25, 1799]

I request your opinion, upon the inclosed circular, to the different contractors &c for supplies of rations for the ensuing and the present year, predicated upon the ideas, communicated to me, by your letter of the 12th inst. and that you will return it to me and your opinion without delay if it, or any thing like it is to be acted upon.
Some doubts have rested on my mind, whether such a step, might not injure the business of procuring contracts in future, as a few of the existing contracts for the present year embrace whole States. Believing however, the issues contemplated by the contractors generally were upon a smaller scale than that for three collective Regiments, and that neither their means nor arrangements may reach the capacity of the intended supplies, and a disappointment from their failure might be experienced, I have concluded if your opinion continues the same, to send a circular to each contractor, and to each person from whom I have received proposals under the advertisement of the 21st of March ulto.
This, the 25th is the last day for receiving proposals for rations &c agreeably to that advertisement. I have before observed it admits of a contract for the purpose of any extent, from particular posts to whole States, and any number of the latter on the sea board—the same with respect to the western army.

I mean that you should direct yourself, whatever respects winter quarters, general principles being settled.
Yours affecy

James McHenry
25 July 1799
Gen Alex Hamilton

